PER CURIAM.
By petition for writ of habeas corpus Robert P. Swyers sought and obtained appellate review of his 1953 conviction of second degree murder because his direct appeal was found to have been frustrated by state action. Having considered oral argument of counsel, together with the briefs and record on appeal, we conclude that petitioner has failed to demonstrate reversible error. The judgment and sentence is affirmed and the writ of habeas corpus discharged.
Judgment affirmed; habeas corpus discharged.
REED, C. J., and OWEN and MAGER, JJ., concur.